PER CURIAM.
Lawrence I. Berger appeals the district court’s order dismissing without prejudice his civil action in which he alleged copyright infringement. The district court dismissed the complaint without prejudice because Berger failed to show he received the proper copyright registration and failed to establish that the work was copied or used. Because Berger may amend his complaint to state a viable claim, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).
We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.